DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1 and 8 are currently amended. Claims 2-5 are as previously presented. Claims 6-7 are original. Claims 1-8 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 rejections for claims 1-8 are upheld.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. use of a TCP electronic data connection), and thus the corresponding 35 USC 103 rejections for claims 1-8 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
	On pages 6-7 of the Remarks filed 12/15/2020 Applicant argues that the instant claims are similar to those found eligible in McRO because they do not “preempt all ways of determining an overall task workload score for a provider and [do] include specific rules or mechanics as to how the overall task workload score is determined” and are thus integrated into a practical application. Applicant’s arguments are fully considered, but are not persuasive. Though no 35 USC 102 rejection has been provided that 
Although the scoring method provides “specific rules or mechanics as to how the overall task workload score is determined,” these specific rules still amount to an abstract idea in the form of a mental process and the mere use of generic computing elements to perform the specific rules do not provide integration into a practical application because they do not provide meaningful limits on the abstract idea beyond automating or digitizing the process that could otherwise be performed mentally. 
	On pages 7-8 of the Remarks filed 12/15/2020 Applicant argues that the newly added limitation reciting the retrieval of data from data sources “via an electronic data connection that uses transmission control protocol (TCP)” is “an additional and non-generic element that integrates the alleged abstract idea into a practical application in that a particular electronic data protocol is recited as being used to retrieve data over the internet. This element is not insignificant extra-solution activity as this subject matter speaks to the nature of the application in which the system is implemented and how that implementation is effected.” Applicant’s arguments are fully considered, but are not persuasive. The retrieval of historical performance data and healthcare data from discrete data sources via a particular communication protocol still amounts to insignificant extra-solution activity because it describes the mere gathering of data necessary for the main assessing/determining, monitoring, and reporting metric generation steps of the invention. The claims are not directed to a new or improved method of retrieving data, and merely utilize a known protocol to perform this necessary pre-solution activity. 
On page 8 of the Remarks filed 12/15/2020 Applicant argues that the present claims are directed to a technical improvement rather than a business solution, particularly because the system “is specifically tailored to an electronic system that can manage large amounts of data from various discrete data sources that are accessible via the internet in a manner so as to determine an overall task workload score that is useful for addressing the technically-challenging task of determining which provider is to be assigned certain tasks.” Applicant’s arguments are fully considered, but are not persuasive. The claims as presently drafted do not reflect such a large quantity of data that would be technically challenging to 
On page 9 of the Remarks filed 12/15/2020 Applicant argues that the elements of the instant claims provide “significantly more” than the abstract idea because they are not well-understood, routine, and conventional in the field of electronic healthcare systems. Applicant’s arguments are fully considered, but are not persuasive. The graphical display of output from healthcare reporting analysis as well as an electronic data connection that uses transmission control protocol (TCP) are both well-understood, routine, and conventional activities, contrary to Applicant’s assertions. For example, Rajasenan (US 8515777 B1) Fig. 14 & Col25 L16-26, Lancaster et al. (US 20070142713 A1) Fig. 7 & [0041]-[0043], and Tisdale (US 20090043634 A1) Figs. 6-9 & [0028]-[0031] each note that healthcare worker task workload information may be presented for graphical display to a user, showing that this type of function is well-understood, routine, and conventional in electronic healthcare systems. Further, the use of an electronic data connection that uses transmission control protocol (TCP) to retrieve data over a network is well-understood, routine, and conventional as evidenced by “Overview of TCP/IP” published by Sams in 2002 (hereinafter “Overview”): “TCP/IP is everywhere. It’s not something physical that can only be in one place at a time. It’s a set of protocols that allows anyone with a computer, modem, and an Internet service provider to access and share information over the Internet…. TCP/IP is a stable, well-established, complete set of protocols” (see the first two paragraphs on Pg 1 of Overview, emphasis added). In addition, it is well-understood, routine, and conventional to use this particular protocol for electronic healthcare communications, as evidenced by at least para. [0016] of McGillin et al. (US 20060287906 A1) where many known protocols are listed as being contemplated as a possible communication path 15. 
On pages 9-10 of the Remarks filed 12/15/2020 Applicant argues that the claims provide “unconventional limitations… relating to the reporting metric [that] serve to confine the claim to a particular useful application of an abstract idea.” Applicant’s arguments are fully considered, but are not persuasive. As explained above as well as in the updated eligibility rejections below, the elements of the 
For the reasons explained above, the 35 USC 101 rejections are upheld for claims 1-8 as explained in more detail below. 
Rejection Under 35 USC 103
On page 11 of the Remarks filed 12/15/2020 Applicant argues that “Eisenberg does not teach an overall task workload score” at least because “the ‘current activities / caseloads of a plurality of clinicians’ are not even score at all, nor does Eisenberg suggest any score or scoring that is ‘based on a plurality of task workload ratings, wherein a single one of the plurality of task workload ratings corresponds to a single one of the plurality of tasks’ as recited in claim 1.” Applicant’s arguments are fully considered, but are not persuasive. The current activities / caseloads of a plurality of clinicians (as discussed in Eisenberg [0033]) are considered equivalent to overall task workload scores because they indicate the aggregate workload of each clinician based on their currently assigned individual tasks, e.g. taking care of x number of patients of y severity (as discussed in the examples of [0035]-[0037]). Though the caseloads are not explicitly discussed as a single numerical score, they still represent an overall workload of each provider based on how many patients they are responsible for and the severity of the task or tasks required to care for each patient such that they are equivalent to the overall task workload score of the instant claims. In such a case, caring for each patient is considered a task that has its own task workload rating of ‘high intensity,’ ‘moderate intensity,’ etc. that in turn is based on “existing or newly developed acuity and severity indexes and calculators based on functional indicators” per [0027]-[0028]. Thus each task workload rating is considered to incorporate weightings based on an importance of the corresponding task to the health of a patient (i.e. severity) and an acuity of the corresponding task (i.e. acuity). 
On pages 11-12 of the Remarks filed 12/15/2020 Applicant argues that Rajasenan likewise “does not teach the overall task workload score of Claim 1 or even any score that ‘is based on a plurality of task are tied to the earlier load factors because this column describes an example implementation of the earlier-described system; a provider with 30 tasks for 30 patients has too high a load factor (and is thus at risk for reaching a tipping point) and after implementation of the tipping point analysis and correction provided by the system, a provider with a reduced task load of 5 tasks for 5 patients has a lower overall load factor that facilitates improved patient care. 
For the reasons explained above, the Eisenberg and Rajasenan references are maintained in the updated 35 USC 103 rejections for claims 1-8, as explained in more detail below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-8 are directed to a system (i.e. a machine) and thus fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “wherein the system is electronically accessible by a member portal over the internet” and “a processor connected to the electronic database and to the internet and programmed to” perform the functions of the invention, nothing in the claim elements preclude the steps from practically being performed by a human actor either mentally or manually. Specifically, the claim recites:
- assessing the providers’ historical performances against each other; 
- selecting a provider among the group of providers based on the assessment of the providers’ historical performances against each other, to perform a plurality of tasks; 
- monitoring post-selection healthcare data relating to the selected provider’s performance of the plurality of tasks; and
- generating a reporting metric based on various data and calculations.
Each of these steps may be performed entirely in the human mind because a human actor is reasonably capable of mentally comparing healthcare providers’ past performances against one another and mentally selecting the best provider to perform a group of tasks. Similarly, the human actor could then actively monitor the selected provider (e.g. by viewing the provider performing the tasks) and mentally generate a reporting metric relating to how well the tasks have been performed, much like a supervisor of any type of employee might. The generation of the reporting metric could reasonably be mentally or manually produced by the human actor (e.g. as graphically drawn on a piece of paper) in the way that the claim describes, such that the reporting metric comprises an overall task workload score for the selected provider as well as other providers that a human actor has mentally or manually calculated for the providers. The mental or manual calculation of the overall task workload score could also be reasonably performed by a human actor such that it is based on task workload ratings that correspond to individual tasks that themselves are based on a provider’s performance and/or compliance with target values set by a third party for a particular task as well as mentally or manually assigned weightings for each task (e.g. a supervisor mentally notes that adherence to an assigned urgent CPR protocol is more important for a provider’s performance ratings than compliance with an assigned task to fetch a patient 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. Claim 8 recites substantially similar limitations to claim 1 and recites an abstract idea under the same analysis as above; accordingly, claim 8 also recites an abstract idea.
Claims 2-7 inherit the limitations that recite an abstract idea due to their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-7 recite further limitations that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. Specifically, claims 2 and 4 recite determining limitations that can be performed mentally by a human actor mentally judging a provider’s monitored performance of a task and deciding whether or not they should either continue their current task or be assigned additional tasks. Claims 3 and 5 recite determining limitations similar to claims 2 and 4 and also specify that weightings of tasks are taken into consideration for these determining steps, which a human actor could also mentally incorporate into their decision of whether or not a provider should either continue their current task or be assigned additional tasks. Claims 6 and 7 further narrow the report generation limitation of claim 1 by specifying that the status of an assigned task is monitored and reported on, and that the reports indicate whether a provider is meeting performance standards, respectively, which a human actor could also conceivably do by adding this information to their mentally or manually generated report metrics. Accordingly, claims 2-7 also recite an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, claims 1 and 8 recite additional elements of a member portal, an electronic database, and a processor connected to the electronic database and to the internet programmed to perform the functions of the invention. These claims each also include functional additional elements of retrieving from one or more internet-accessible discrete data sources via an electronic data connection that uses transmission control protocol (TCP) and storing in the electronic database historical performance data on each provider in a group of health care 
These additional elements do not integrate the recited abstract idea into a practical application because they do not reflect an improvement in the functioning of a computer or other technological field; do not effect a particular treatment or prophylaxis for a disease or medical condition; do not implement the abstract idea with a particular machine that is integral to the claim (note: the use of a processor programmed with instructions to perform a method does not constitute a particular machine; see MPEP 2106.05(b)(I): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine” and 2106.05(II): “additional elements that invoke computer or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception”); do not effect a transformation of a particular article to a different state or thing; nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. generally linking the abstract idea to the field of health care provider performance tracking). 
Further, the additional elements in this claim amount to mere instructions to apply the exception on a computer (e.g. “a processor connected to the electronic database and to the internet” performing functions that may be performed mentally, as discussed above in Step 2A – Prong 1; see MPEP 2106.05(f); the hardware elements are recited at a high level of generality in both the claims and the specification, particularly paragraphs [0004] and [0027]-[0030], where the processor, electronic database, and internet are described in nonspecific, highly generic terms such that one of ordinary skill in the art would understand that any generic processor and database could be used) and add insignificant extra-solution activity (e.g. the retrieving via a transmission control protocol and storing functional limitations amount to necessary data gathering, while the ability of the generated reporting metric to be displayed on the member portal is mere output of data equivalent to printing a report, see MPEP 2106.05(g)). When considered together, these additional elements appear to serve primarily to implement the abstract idea of performance monitoring and task assignment in a generic electronic computing environment with data gathering and outputting steps tangential to the main analysis and scoring functions and thus do not 
Independent claim 8 recites similar additional elements to claim 1, and is thus not integrated into a practical application under the same analysis. Dependent claims 2-7 do not include any additional elements that would integrate the judicial exception into a practical application beyond the generic processor antecedently recited in claim 1, and as such also amount to mere instructions to apply the exception using generic computer components. Claims 1-8 are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the database and processor connected to the database and to the internet to perform the determining, selecting, monitoring, and generating steps amount to no more than mere instructions to apply the exception using generic computer components. Applicant has not shown that these elements individually or in combination amount to anything other than that which is well-understood, routine, and conventional because the specification does not specify any hardware particulars that would communicate to one of ordinary skill in the art that anything other than known, generic computer processors, database storage, and networking components should be utilized. Even in combination, the elements of an electronic database and a processor connected to the internet and capable of implementing an electronically accessible member portal do not amount to anything other than that which is well-understood, routine, and conventional in the art; for example, the courts have found a processing unit (i.e. processor), storage device (i.e. electronic database), and operating system with a graphical user interface (i.e. member portal) and devices for communicating over a network (i.e. the internet) to be conventional computer components. Apple, Inc. v. Ameranth, inc., 842 F.3d 1229 (Fed. Cir. 2016). 
Further, the additional functional elements that merely provide the insignificant extra-solution activities of data gathering and outputting are no more than generic computer functions performed by generic computer components that are also well-understood, routine, and conventional in the art; for example, the generically recited processor performs the functions of retrieving and storing data as well as displaying data, which are equivalent to storing and retrieving information in memory as well as receiving TCP/IP is a stable, well-established, complete set of protocols” (see the first two paragraphs on Pg 1 of Overview, emphasis added). Further, it is well-understood, routine, and conventional to use this particular protocol for electronic healthcare communications, as evidenced by at least para. [0016] of McGillin et al. (US 20060287906 A1) where many known protocols are listed as being contemplated as a possible communication path 15.
Independent claim 8 recites similar additional elements to claim 1, and thus does not provide an inventive concept under the same analysis. Dependent claims 2-7, as noted above, do not include any additional elements that would amount to significantly more than the abstract idea beyond the generic processor antecedently recited in claim 1, and as such also amount to mere instructions to apply the exception using generic computer components and do not provide an inventive concept. Thus, when taken individually or considered in combination, the additional elements of claims 1-8 do not amount to significantly more than the abstract idea itself and do not provide an inventive concept. Claims 1-8 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenberg (US 20060053035 A1) in view of Rajasenan (US 8515777 B1) and “Overview of TCP/IP” published by Sams on 23 Aug 2002, hereinafter “Overview.”
Claim 1
Eisenberg teaches a system for selecting a health care provider from a group of health care providers, and then monitoring and reporting the selected provider's performance (see at least Eisenberg abstract, [0004], [0019], [0023]), wherein the system is electronically accessible by a member portal over the internet (see at least Eisenberg [0043]); the system including: 
- an electronic database (see at least Eisenberg [0012], [0022]-[0024], [0040], Fig. 1 elements 133 and 137); 
- a processor connected to the electronic database and to the internet (see at least Eisenberg [0004], [0014], [0044]-[0046], Fig. 2 elements 30, 32, 14, 16, 20) and programmed to: 
- retrieve from one or more internet-accessible discrete data sources via an electronic data connection healthcare data relating to each health care provider's historical performance (see at least Eisenberg [0017]-[0019], [0022]-[0024], [0041], Fig. 1 element 133); 
- assess the providers' historical performances against each other (see at least Eisenberg [0029]-[0031], [0033], [0040]-[0041], Fig. 7 step 707); 
- select a provider among the group of providers, based on the assessment of the providers’ historical performances against each other, to perform a plurality of tasks (see at least Eisenberg [0033]-[0037], Fig. 7 element 707); 
- monitor post-selection healthcare data relating to the selected provider's performance of the plurality of tasks (see at least Eisenberg [0019], [0023]-[0024]); and 
- generate a reporting metric to be displayed on the member portal, wherein the reporting metric comprises a graphical display of an overall task workload score for the selected provider and overall task workload scores for a plurality of other providers of the group of providers (see at least Eisenberg [0014], [0024], [0033], [0043]),
- wherein the overall task workload score for the selected provider is based on a plurality of task workload ratings, wherein a single one of the plurality of task workload ratings corresponds to a single one of the plurality of tasks (see at least Eisenberg [0033]-[0037]), and wherein each of the plurality of task workload ratings is calculated based on:
- 
- a weighting for the corresponding task, wherein the weighting for the corresponding task is based on an importance of the corresponding task to the health of a patient and an acuity of the corresponding task (see at least Eisenberg [0027]-[0028]).
In summary, Eisenberg shows a system for medical task management and assignment that is embodied as an application on an electronic server device and accessible to a user via a client device per [0043], considered equivalent to being electronically accessible via a member portal. The system includes a competency repository (i.e. electronic database) that contains information relating to multiple clinicians’ 
The system compares historical performance and other relevant data for each clinician (e.g. availability) as in [0023] and [0040], and determines a clinician who should be assigned a certain task or plurality of tasks (e.g. [0040] indicates that there may be multiple services (i.e. tasks) assigned to a healthcare worker). The identification of the best clinician is based on a variety of factors including “worker credentials, worker privilege status, and worker availability…. worker credentials include… a performance improvement status or a quality rating” per [0040] and the worker privilege status is based on “an associated clinical success outcome indicator” as well as “an estimated quality rating of services performed by a worker, regulatory medicine practice restrictions, hospital medicine practice restrictions and performance improvement status” per [0041], indicating that the identified clinician may be one who has the best historical performance when compared within the group of providers. 
The system then selects the identified clinician and sends them a notification of the task assignment (see examples of individual clinician selection based on clinician data in [0034]-[0037]). The system then monitors and stores data related to the performance of the assigned tasks by the selected clinician as summarized in [0019] and [0023]. The system uses the monitored data to update a clinician’s competency information as well as for management reporting, human resource clinician performance management, and clinical outcome reporting, per [0024]. Eisenberg also describes information being displayed on a display device per [0014] and [0043], indicating that any generated reporting could be graphically displayed. 
Such reporting could include management reporting, clinician performance management, and clinical outcome reporting (as in [0024]) or a table indicating the current activities of a plurality of clinicians based on their current case load (as in [0033]). In this case, the current activities / caseloads of a plurality 
Though Eisenberg contemplates some kind of reporting metric indicating a clinician’s overall task workload based on aggregated workload ratings of individual patients that incorporate severity and acuity of each patient (as described in [0027]-[0028] & [0033]-[0037]), it does not explicitly disclose that the plurality of task workload ratings are also calculated based on the post-selection healthcare data relating to the corresponding task, wherein the post-selection healthcare data relating to the2U.S. Patent App. No. 15/212,055 corresponding task is determined based on compliance of performance of the corresponding task with target values of a measure that is set by a third party for the corresponding task. 
However, Rajasenan teaches an analogous task-based clinical workload balancing system that includes: 
- graphically displayed reporting metrics indicating an overall task workload score for a plurality of providers (see at least Rajasenan Fig. 14, Col23 L32-64, noting a visual display (e.g. as a seesaw) of providers’ complexity load factor, i.e. overall task workload score),
- wherein the overall task workload score for the selected provider is based on a plurality of task workload ratings, wherein a single one of the plurality of task workload ratings corresponds to a single one of the plurality of tasks (see at least Rajasenan Fig. 8, Col12 L44-67, Col13 L1-11, noting each provider’s complexity load factor is based on the aggregation of individual patient ratings/scores in 
- the post-selection healthcare data relating to the corresponding task, wherein the post-selection healthcare data relating to the2U.S. Patent App. No. 15/212,055 corresponding task is determined based on compliance of performance of the corresponding task with target values of a measure that is set by a third party for the corresponding task (see at least Rajasenan Col15 L34-Col16 L9, noting that each patient’s complexity load (equivalent to task workload rating as explained above) is determined by considering performance metrics such as actual length of stay compared to expected length of stay for the patient’s diagnosis, i.e. based on compliance of performance of the corresponding task (taking care of the patient) with target values of a measure that is set by a third party (AMLOS). The performance data of Rajasenan is considered equivalent to the monitoring data of Eisenberg (i.e. “including the number and type of procedures performed and corresponding outcomes and associated data” per Eisenberg [0023], emphasis added)); and 
- a weighting for the corresponding task, wherein the weighting for the corresponding task is based on an importance of the corresponding task to the health of a patient and an acuity of the corresponding task (see at least Rajasenan Fig. 10, Col16 L10-Col17 L26, noting a patient’s complexity load is also based on a mortality risk radar that represents the complexity (i.e. acuity) of a patient’s diagnosis as well as how much a clinician may prioritize tasks of the patient to ensure they survive (i.e. importance of tasks to the health of a patient)). 
	In summary, Eisenberg teaches a system for clinical load balancing that provides indicators of a provider’s current workload based on the aggregation of workload ratings for individual patients. Workload ratings of individual patients are considered equivalent to workload ratings of individual tasks because patients are assigned to clinicians and may thus represent high-level tasks, e.g. “take care of x patient” while also incorporating lower-level tasks or sub-tasks for each patient, e.g. “manage blood pressure” or “order x lab test.” The patient/task workload ratings of Eisenberg incorporate patient acuity and severity/urgency, which are considered equivalent to incorporating weightings of task acuity and 
	However, Rajasenan teaches that in a clinical workload balancing system, a provider’s overall task workload may be based on a plurality of patient complexity factors (again considered equivalent to task workload ratings because one patient appears to correspond with one task as in Col26) that are based on both performance data compared to expected measures (e.g. length of stay) as well as patient mortality that represents patient acuity and importance of care tasks to survival (see at least Col15 L34-Col17 L26). Rajasenan further notes that tasks should be prioritized according to the consequences to patient health of not completing the tasks (per Col5 L10-16) and repeatedly discloses that patients with higher complexity (i.e. acuity) correspond to higher cognitive loads on their providers (per at least Col16 L32-44, Col17 L9-12). Further, Rajasenan indicates that a provider’s performance and stress levels (i.e. post-selection data) should be considered when determining their overall workload and whether they are close to a ‘tipping point’ that would require the reallocation of tasks/patients (per at least Col15 L58-Col16 L9, Col17 L12-26).
	It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the workload metrics of Eisenberg to include the similar/analogous workload metrics of Rajasenan that incorporate post-selection data representing compliance of a clinician’s performance of tasks with expected measures in order to more accurately represent a clinician’s present workload because such performance measures (e.g. length of stay) can indicate that a provider is overwhelmed and in need of task/patient reallocation (per at least Rajasenan Col15 L58-Col16 L9). A benefit of incorporating additional data into a provider’s overall workload is that the system would have an increased ability to determine when the provider is overwhelmed and in need of task offloading, which in turn allows for both provider and patient to have increased outcome measures as illustrated in Figs. 15-17 and Col25 L54-Col27 L6 of Rajasenan. 
	Thus, Eisenberg in view of Rajasenan teaches most of the limitations of claim 1. Eisenberg also shows that electronic communication and data transmission occurs in the system via various networked communication paths utilizing “one or more data formats, otherwise called protocols, depending on the without limitation, an RS232 protocol, an Ethernet protocol, a Medical Interface Bus (MIB) compatible protocol, DICOM protocol, an Internet protocol (I.P.) data format, a local area network (LAN) protocol, a wide area network (WAN) protocol, an IEEE bus compatible protocol, and a Health Level Seven (HL7) protocol” (see [0045]-[0046], emphasis added). This shows that many types of communication protocols are specifically disclosed, while other protocols are contemplated as appropriate. However, the combination fails to explicitly disclose that the electronic data connection of claim 1 specifically uses transmission control protocol (TCP) to retrieve historical performance and healthcare data from data sources.
	However, Overview discloses that TCP is a communication protocol that works “hand-in-hand” with IP to “guide the general mobility of data packets over the Internet” (Overview, third paragraph of Pg 1). Such a combination of TCP and IP is “a stable, well-established, complete set of protocols” and that TCP specifically is a protocol that “concerns itself with making… connections to remote hosts” (Overview, second and third paragraphs of Pg 1). Overview therefore shows that TCP is a known and well-established protocol for communicating with remote hosts (e.g. the “variety of sources” of Eisenberg [0013], including “external sources” as in [0017] and/or “a clinical information system” as in [0019]), particularly in combination with IP, which is a protocol specifically contemplated by Eisenberg in [0046]. Overview notes that benefits of using TCP and IP in combination include good failure recovery, high error-rate handling, platform independence, and low data overhead (see “The Benefits of Using TCP/IP” section on Pg 1). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the communication protocols of the combination to include TCP/IP as in Overview both because the combination contemplates additional protocols as appropriate between system elements (see Eisenberg [0046]), as well as to provide benefits such as good failure recovery, high error-rate handling, platform independence, and low data overhead (as suggested by Pg 1 of Overview).  
Claim 2
Eisenberg in view of Rajasenan and Overview teaches the system of claim 1, and the combination further teaches in which the processor is further programmed to determine whether the provider should continue a current task, based on the post-selection healthcare data relating to the provider's performance of the plurality of tasks (see at least Eisenberg [0036], noting that Nurse Diastolic has been assigned several current tasks but has not responded to previous urgent requests (i.e. the system’s monitoring of her selected tasks has shown that she is not performing them, which constitutes post-selection healthcare data relating to her performance of the assigned tasks). Based on such performance data, it is determined that she should not continue performance of her current tasks and they are reassigned; Rajasenan Col17 L6-26 & Col18 L4-17 also describe a determination about whether a task currently assigned to a particular provider should be offloaded to a different provider, based at least on monitored performance metrics such as length of stay).  
Claim 3
Eisenberg in view of Rajasenan and Overview teaches the system of claim 1, and the combination further teaches in which the processor, in selecting a provider, is further programmed to: determine whether the provider should continue a current task based on the weighting for each of the plurality of tasks (see at least Eisenberg [0040], noting intensity levels denoting urgency or severity of a patient are associated with the services that must be performed for each patient and taken into consideration when determining whether a provider should continue a current task; for example, in paragraph [0037], Mr. Ambulate is assigned 14 inpatients with high intensity therapy requirements and 7 outpatients with moderate therapy requirements while Ms. Thrombosis is assigned 10 inpatients with moderate intensity therapy requirements and no outpatients. These intensities and number of current tasks are taken into consideration when the system is deciding whether to rebalance a workload (i.e. allow a clinician to continue a currently assigned task or not). For example, in [0037], the weighted workloads of Mr. Ambulate and Ms. Thrombosis are compared, and Mr. Ambulate is assigned one new task while it is determined that he should not continue his current tasks for 7 inpatients, who are then reassigned to Ms. Thrombosis; Rajasenan Col17 L6-26 & Col18 L4-17 also describe a determination about whether a task currently assigned to a particular provider should be offloaded to a different provider, based at least on mortality risk radar measurements representing importance and acuity weightings as explained above).
Claim 4
in which the processor is further programmed to determine whether the provider should be assigned another task, based on the post-selection healthcare data relating to the provider's performance of the plurality of tasks (see at least Eisenberg [0024], [0031], [0041], noting the system updates a physician’s stored privilege information to include quality performance data relating to a particular performed task; see further at least [0022], [0030], [0040], noting that this stored privilege information is used to determine if a physician should be assigned to tasks (i.e. additional tasks); Rajasenan Col17 L56-64 also describes a determination about whether a newly admitted patient (i.e. a new task) should be assigned to a particular provider who can handle the patient’s care without reaching a tipping point, based at least on monitored performance metrics such as length of stay of their current patients).  
Claim 5
Eisenberg in view of Rajasenan and Overview teaches the system of claim 1, and the combination further teaches in which the processor, in selecting a provider, is further programmed to determine whether the provider should be assigned one or more additional tasks based on the weighting for each of the plurality of tasks (see at least Eisenberg [0040], noting intensity levels denoting urgency or severity of a patient are associated with the services that must be performed for each patient; For example, in paragraph [0035], nurse Walker is caring for 34 patients with a high intensity of service level and nurse Cane is caring for 25 patients with a moderate intensity of service level. These intensities and number of current tasks are taken into consideration when the system is deciding whether to assign an additional task to a clinician. For example, in [0035], the intensity and number of nurse Walker’s tasks are compared to the intensity and number of nurse Cane’s tasks, and nurse Cane is selected to perform the new task based on these considerations; Rajasenan Col17 L56-64 also describe a determination about whether a newly admitted patient (i.e. a new task) should be assigned to a particular provider who can handle the patient’s care without reaching a tipping point, based at least on mortality risk radar measurements representing importance and acuity weightings as explained above). 
Claim 6
Eisenberg in view of Rajasenan and Overview teaches the system of claim 1, and the in which the processor, in generating a reporting metric, is further programmed to monitor and report on the status of an assigned task (see at least Eisenberg [0024], noting that the system has monitoring and reporting functions, and that the outcomes of various performed procedures (i.e. their statuses) are monitored and reported on; Rajasenan Col4 L28-38, Col5 L1-16, Col13 L51-54, Col22 L35-51, claim 6 further show that tasks may be monitored to determine “at risk” and/or “fungible” statuses).  
Claim 7
Eisenberg in view of Rajasenan and Overview teaches the system of claim 1, and the combination further teaches in which the processor, in generating a reporting metric, is further programmed to generate reports that indicate whether the provider is meeting performance standards (see at least Rajasenan Col15 L48-Col16 L9, Col17 L6-26, noting a provider’s performance metrics (e.g. length of stay) are compared to performance standards (e.g. expected length of stay values gathered from a Medicare lookup table, a healthcare facility, a health information exchange, etc. per Col15 L34-41)).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenberg in view of Rajasenan, “Healthcare Effectiveness Data and Information Set” from Wikipedia published 13 November 2012 (hereinafter “HEDIS”), and Overview. 
Claim 8
Eisenberg teaches a system for selecting a health care provider from a group of health care providers, and then monitoring and reporting the selected provider's performance (see at least Eisenberg abstract, [0004], [0019], [0023]), wherein the system is electronically accessible by a member portal over the internet (see at least Eisenberg [0043]); the system including: 
- an electronic database (see at least Eisenberg [0012], [0022]-[0024], [0040], Fig. 1 elements 133 and 137); and 
- a processor connected to the electronic database and to the internet (see at least Eisenberg [0004], [0014], [0044]-[0046], Fig. 2 elements 30, 32, 14, 16, 20) and programmed to: 
- retrieve from one or more internet-accessible discrete data sources via an electronic data connection  (see at least Eisenberg [0017]-[0019], [0022]-[0024], [0041], Fig. 1 element 133); 
- determine which provider should be selected to perform a task, by assessing the providers' historical performances against each other (see at least Eisenberg [0029]-[0031], [0033], [0040]-[0041], Fig. 7 step 707); 
- select a provider from the group of providers, to perform a plurality of tasks (see at least Eisenberg [0033]-[0037], Fig. 7 element 707); 
- monitor post-selection healthcare data relating to the selected provider's performance of the plurality of tasks (see at least Eisenberg [0019], [0023]-[0024]); and 
- generate a reporting metric to be displayed on the member portal, wherein the reporting metric comprises a display of an overall task workload score for the provider and overall task workload scores for a plurality of other providers of the group of providers (see at least Eisenberg [0014], [0024], [0033], [0043]),
- wherein the overall task workload score for the provider is based on a plurality of task workload ratings, wherein a single one of the plurality of task workload ratings corresponds to a single one of the plurality of tasks (see at least Eisenberg [0033]-[0037]), and wherein each of the plurality of task workload ratings is calculated based on:
- 
- a weighting for the corresponding task, wherein the weighting for the corresponding task is based on an importance of the corresponding task to the health of a patient and an acuity of the corresponding task (see at least Eisenberg [0027]-[0028]).
In summary, Eisenberg shows a system for medical task management and assignment that is embodied as an application on an electronic server device and accessible to a user via a client device per [0043], considered equivalent to being electronically accessible via a member portal. The system includes a competency repository (i.e. electronic database) that contains information relating to multiple clinicians’ historical performance (e.g. number and type of procedures performed and corresponding outcomes and associated data, per [0023]). Such information is derived from “a variety of sources” per [0013], can be “received from external sources (e.g., other healthcare provider organizations)” per [0017], and/or “derived from a clinical information system” per [0019]. Fig. 2 shows that the system includes a processor that is connected to the database as well as a network with various electronic communication paths (e.g. internet protocols) between system elements (as noted in [0045]-[0046]) and is used to perform the functions of the system. 
The system compares historical performance and other relevant data for each clinician (e.g. availability) as in [0023] and [0040], and determines a clinician who should be assigned a certain task or plurality of tasks (e.g. [0040] indicates that there may be multiple services (i.e. tasks) assigned to a healthcare worker). The identification of the best clinician is based on a variety of factors including “worker credentials, worker privilege status, and worker availability…. worker credentials include… a performance improvement status or a quality rating” per [0040] and the worker privilege status is based on “an associated clinical success outcome indicator” as well as “an estimated quality rating of services performed by a worker, regulatory medicine practice restrictions, hospital medicine practice restrictions and performance improvement status” per [0041], indicating that the identified clinician may be one who has the best historical performance when compared within the group of providers. 
The system then selects the identified clinician and sends them a notification of the task assignment (see examples of individual clinician selection based on clinician data in [0034]-[0037]). The system then monitors and stores data related to the performance of the assigned tasks by the selected clinician as summarized in [0019] and [0023]. The system uses the monitored data to update a clinician’s competency information as well as for management reporting, human resource clinician performance management, and clinical outcome reporting, per [0024]. Eisenberg also describes information being 
Such reporting could include management reporting, clinician performance management, and clinical outcome reporting (as in [0024]) or a table indicating the current activities of a plurality of clinicians based on their current case load (as in [0033]). In this case, the current activities / caseloads of a plurality of clinicians are considered equivalent to overall task workload scores of a plurality of providers in a group because they indicate the summed workload of each clinician based on their currently assigned individual tasks, e.g. taking care of x number of patients of y severity. Thus Eisenberg also shows that the overall task workload score for each provider is based on a plurality of task workload ratings, wherein a single one of the plurality of task workload ratings corresponds to a single one of the plurality of tasks because it shows that each patient (i.e. corresponding to an assigned task of “take care of this patient”) has a corresponding individual workload rating (e.g. high intensity of service, moderate intensity of service, etc. as described in example embodiments in [0035] & [0037]). This individual workload rating (i.e. intensity of service required) is determined based on “existing or newly developed acuity and severity indexes and calculators based on functional indicators” per [0027]-[0028], which is considered equivalent to incorporating weightings based on an importance of the corresponding task to the health of a patient (i.e. severity) and an acuity of the corresponding task (i.e. acuity). 
Though Eisenberg contemplates some kind of reporting metric indicating a clinician’s overall task workload based on aggregated workload ratings of individual patients that incorporate severity and acuity of each patient (as described in [0027]-[0028] & [0033]-[0037]), it does not explicitly disclose that the plurality of task workload ratings are also calculated based on the post-selection healthcare data relating to the corresponding task, wherein the post-selection healthcare data relating to the2U.S. Patent App. No. 15/212,055 corresponding task is determined based on compliance of performance of the corresponding task with target values of a measure that is set by a third party for the corresponding task, wherein each of the measures is selected from one or more of the following: an accountable care organization (ACO), a healthcare effectiveness data and information set (HEDIS), a situation task/target action result (STAR), and a pay for performance (P4P) payment model. 
However, Rajasenan teaches an analogous task-based clinical workload balancing system that 
- graphically displayed reporting metrics indicating an overall task workload score for a plurality of providers (see at least Rajasenan Fig. 14, Col23 L32-64, noting a visual display (e.g. as a seesaw) of providers’ complexity load factor, i.e. overall task workload),
- wherein the overall task workload score for the provider is based on a plurality of task workload ratings, wherein a single one of the plurality of task workload ratings corresponds to a single one of the plurality of tasks (see at least Rajasenan Fig. 8, Col12 L44-67, Col13 L1-11, noting each provider’s complexity load factor is based on the aggregation of individual patient ratings/scores in different categories, including patient complexity load; Col26 L36 & L56-57 show that patient and task are essentially interchangeable because one patient appears to correspond to one task, so the ratings/scores for each patient are considered equivalent to ratings/scores for each task), and wherein each of the plurality of task workload ratings is calculated based on: 
- the post-selection healthcare data relating to the corresponding task, wherein the post-selection healthcare data relating to the2U.S. Patent App. No. 15/212,055 corresponding task is determined based on compliance of performance of the corresponding task with target values of a measure that is set by a third party for the corresponding task (see at least Rajasenan Col15 L34-Col16 L9, noting that each patient’s complexity load (equivalent to task workload rating as explained above) is determined by considering performance metrics such as actual length of stay compared to expected length of stay for the patient’s diagnosis, i.e. based on compliance of performance of the corresponding task (taking care of the patient) with target values of a measure that is set by a third party (AMLOS). The performance data of Rajasenan is considered equivalent to the monitoring data of Eisenberg (i.e. “including the number and type of procedures performed and corresponding outcomes and associated data” per Eisenberg [0023], emphasis added)); and 
- a weighting for the corresponding task, wherein the weighting for the corresponding task is based on an importance of the corresponding task to the health of a patient and an acuity of the corresponding task (see at least Rajasenan Fig. 10, Col16 L10-Col17 L26, noting a patient’s complexity load is also based on a mortality risk radar that represents the complexity (i.e. acuity) of a patient’s diagnosis as well as how much a clinician may prioritize tasks of the patient to 
	In summary, Eisenberg teaches a system for clinical load balancing that provides indicators of a provider’s current workload based on the aggregation of workload ratings for individual patients. Workload ratings of individual patients are considered equivalent to workload ratings of individual tasks because patients are assigned to clinicians and may thus represent high-level tasks, e.g. “take care of x patient” while also incorporating lower-level tasks or sub-tasks for each patient, e.g. “manage blood pressure” or “order x lab test.” The patient/task workload ratings of Eisenberg incorporate patient acuity and severity/urgency, which are considered equivalent to incorporating weightings of task acuity and importance of task to a patient’s health into the task workload rating. However, Eisenberg fails to explicitly disclose that post-selection healthcare data is also incorporated into the task workload ratings for each patient. 
	However, Rajasenan teaches that in a clinical workload balancing system, a provider’s overall task workload may be based on a plurality of patient complexity factors (again considered equivalent to task workload ratings because one patient appears to correspond with one task as in Col26) that are based on both performance data compared to expected measures (e.g. length of stay) as well as patient mortality that represents patient acuity and importance of care tasks to survival (see at least Col15 L34-Col17 L26). Rajasenan further notes that tasks should be prioritized according to the consequences to patient health of not completing the tasks (per Col5 L10-16) and repeatedly discloses that patients with higher complexity (i.e. acuity) correspond to higher cognitive loads on their providers (per at least Col16 L32-44, Col17 L9-12). Further, Rajasenan indicates that a provider’s performance and stress levels (i.e. post-selection data) should be considered when determining their overall workload and whether they are close to a ‘tipping point’ that would require the reallocation of tasks/patients (per at least Col15 L58-Col16 L9, Col17 L12-26).
	It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the workload metrics of Eisenberg to include the similar/analogous workload metrics of Rajasenan that incorporate post-selection data representing compliance of a clinician’s performance of tasks with expected measures in order to more accurately represent a clinician’s present workload because such performance measures (e.g. length of stay) can 
	Thus, the combination of Eisenberg and Rajasenan shows a system that may display reporting metrics of a plurality of providers that incorporate a provider’s compliance with third party measures such as length of stay, but the combination does not explicitly disclose wherein each of the measures is selected from one or more of the following: an accountable care organization (ACO), a healthcare effectiveness data and information set (HEDIS), a situation task/target action result (STAR), and a pay for performance (P4P) payment model. However, HEDIS discloses that HEDIS is a widely used set of performance measures in the managed care industry that allow for comparative healthcare quality assessments (see at least HEDIS pg 1), and that incorporate “Utilization and Relative Resource Use” measures that have previously included measures such as length of stay after giving birth (see at least HEDIS top of pg 2). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select third party performance measures as in the combination specifically from the list of HEDIS measures because HEDIS is an example of accepted third party guidelines that allow comparative quality assessments to be made, e.g. in an equivalent manner to the performance quality assessments made in the clinical load balancing steps of the combination. 
Thus, Eisenberg in view of Rajasenan and HEDIS teaches most of the limitations of claim 8. Eisenberg also shows that electronic communication and data transmission occurs in the system via various networked communication paths utilizing “one or more data formats, otherwise called protocols, depending on the type and/or configuration of the various elements in the healthcare information systems 10. Examples of the information system data formats include, without limitation, an RS232 protocol, an Ethernet protocol, a Medical Interface Bus (MIB) compatible protocol, DICOM protocol, an Internet protocol (I.P.) data format, a local area network (LAN) protocol, a wide area network (WAN) protocol, an IEEE bus compatible protocol, and a Health Level Seven (HL7) protocol” (see [0045]-[0046], emphasis added). This shows that many types of communication protocols are specifically disclosed, while other transmission control protocol (TCP) to retrieve historical performance and healthcare data from data sources.
	However, Overview discloses that TCP is a communication protocol that works “hand-in-hand” with IP to “guide the general mobility of data packets over the Internet” (Overview, third paragraph of Pg 1). Such a combination of TCP and IP is “a stable, well-established, complete set of protocols” and that TCP specifically is a protocol that “concerns itself with making… connections to remote hosts” (Overview, second and third paragraphs of Pg 1). Overview therefore shows that TCP is a known and well-established protocol for communicating with remote hosts (e.g. the “variety of sources” of Eisenberg [0013], including “external sources” as in [0017] and/or “a clinical information system” as in [0019]), particularly in combination with IP, which is a protocol specifically contemplated by Eisenberg in [0046]. Overview notes that benefits of using TCP and IP in combination include good failure recovery, high error-rate handling, platform independence, and low data overhead (see “The Benefits of Using TCP/IP” section on Pg 1). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the communication protocols of the combination to include TCP/IP as in Overview both because the combination contemplates additional protocols as appropriate between system elements (see Eisenberg [0046]), as well as to provide benefits such as good failure recovery, high error-rate handling, platform independence, and low data overhead (as suggested by Pg 1 of Overview).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                            

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687